internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-110568-99 date date parent sub sub sub sub foreign distributing distributing distributing foreign controlled foreign controlled foreign controlled controlled plr-110568-99 plr-110568-99 foreign controlled foreign sub foreign sub country a country b country c country d business x business y a b c d e f g date a date b date c date d date e date f plr-110568-99 plr-110568-99 date g date h date i dear we reply to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the rulings contained in this letter are based on facts and representations submitted by the taxpayer under penalties of perjury verification of this information may be required as part of the audit process summary of facts publicly traded parent is the parent of an affiliated_group that comprises both domestic and foreign_corporations and conducts among others business x and business y parent joins with its includible affiliates in filing a consolidated federal_income_tax return before the transactions described below parent wholly owned sub sub distributing distributing and foreign sub sub wholly owned sub distributing and distributing owned a and b percent respectively of foreign controlled distributing wholly owned sub sub wholly owned foreign controlled and foreign controlled parent sub and foreign sub owned c d and e percent respectively of foreign distributing foreign distributing wholly owned foreign controlled foreign controlled and foreign sub distributing distributing foreign sub and foreign sub each conducts business x foreign controlled foreign controlled foreign controlled foreign controlled and foreign controlled each conducts business y we have received financial information indicating that a distributing distributing and foreign sub each has had gross_receipts and operating_expenses representing the active_conduct of business x for each of the past five years and b foreign controlled foreign controlled foreign controlled foreign controlled and foreign controlled each has had gross_receipts and operating_expenses representing the active_conduct of business y for each of the past five years a substantial part of the business y sales have been to parent’s business x in part because competitors of business x were reluctant to purchase business y products while the two businesses were affiliated to remove this impediment all of plr-110568-99 the business y assets were associated with sub and on date b sub was distributed to parent stockholders the distribution previously on date a the internal_revenue_service had issued to parent a private_letter_ruling concluding that the distribution would qualify for nonrecognition treatment under sec_355 of the internal_revenue_code the transactions described in the present letter were designed to move foreign business y assets to sub before the distribution occurred country a transaction i on date c sub was liquidated into distributing in a transaction intended to qualify under sec_332 and sec_337 ii on date d foreign distributing declared a dividend of f dollars to its shareholders parent distributing and foreign sub iii on date e parent purchased the stock of foreign controlled and foreign controlled from foreign distributing for a g dollar note fair_market_value as determined by an independent appraisal the note iv on date f parent transferred the foreign controlled and foreign controlled stock to sub in a transaction intended to qualify under sec_351 v on date g the dividend declared on date d was distributed pro_rata to parent distributing and foreign sub except that g dollars of parent’s distribution was used by foreign distributing to satisfy the note vi on date h parent transferred the sub stock to sub in a transaction intended to qualify under sec_351 country a transaction representations the taxpayer has made the following representations concerning distribution a defined below in ruling a a no part of the consideration distributed by foreign distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of foreign distributing b the five years of financial information submitted for foreign distributing foreign controlled foreign controlled and foreign sub represents the present operations of each corporation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted c immediately after distribution a at least percent of the fair market plr-110568-99 value of the gross assets of foreign distributing consisted of the stock and securities of a controlled_corporation foreign sub that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 d foreign controlled foreign controlled and foreign sub each will continue the active_conduct of its business independently and with its separate employees e distribution a was carried out to increase the amount of business y that sub conducts with customers other than parent distribution a was motivated in whole or substantial part by this corporate business_purpose f parent has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign distributing and sub has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign controlled or foreign controlled g there is no plan or intention by foreign distributing foreign controlled or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate foreign distributing foreign controlled or foreign controlled to merge any such corporation with any other corporation or to sell or otherwise dispose_of any of the assets of any such corporation except in the ordinary course of business i no intercorporate debt existed between or among any of foreign distributing foreign controlled and foreign controlled at the time of distribution a and none will exist after distribution a other than trade payables arising in the ordinary course of business j except during a transition_period expected to last one year or less following distributing a payments made in all continuing transactions between or among any of foreign distributing foreign controlled and foreign controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length k distribution a is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of foreign distributing foreign controlled or foreign controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of foreign distributing foreign controlled or foreign plr-110568-99 controlled l parent will treat its transfer of sub stock to sub as qualifying under sec_351 m parent will treat its transfer of foreign controlled stock and foreign controlled stock to sub as qualifying under sec_351 n foreign sub owned e percent of foreign distributing immediately before and after distribution a neither foreign distributing foreign controlled nor foreign controlled i was a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the five-year period ending on the date of distribution a or ii was a usrphc immediately after distribution a o neither foreign distributing foreign controlled nor foreign controlled was a passive foreign investment corporation under sec_1297 a pfic on the date immediately preceding distribution a and neither foreign distributing foreign controlled nor foreign controlled was a pfic immediately thereafter p each of foreign distributing foreign controlled and foreign controlled was a controlled_foreign_corporation under sec_957 a cfc at all times during the five-year period immediately preceding the date of distribution a and each of foreign distributing foreign controlled and foreign controlled was a cfc immediately thereafter q as to foreign distributing each of parent and distributing was a united_states_shareholder under b -2 b of the temporary regulations on the date immediately preceding distribution a and each of parent and distributing was a united_states_shareholder immediately thereafter r in connection with distribution a there were no transfers of property under sec_367 s in connection with distribution a there were no transfers of intangible_property under sec_367 t in connection with distribution a there were no transfers of property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b u any royalty payments on licenses of intangible_property to foreign controlled or foreign controlled following distribution a would be for fair_market_value consideration and on terms and conditions that are consistent with standards for sec_482 plr-110568-99 v there were no entities involved in distribution a that were treated as disregarded entities for u s federal_income_tax purposes or were treated as hybrids or reverse hybrids for u s federal_income_tax and country a income_tax purposes w since the g dollar note paid in step iii above was treated as part of a circular flow and therefore not treated as a dividend from foreign distributing to parent for u s tax purposes on parent’s federal_income_tax return parent did not claim any deemed paid foreign tax_credits associated with such amount in determining parent’s overall foreign tax_credits claimed on its federal_income_tax return country a transaction rulings based solely on the information submitted in the ruling_request and the representations set forth above and provided that parent satisfies the requirements of paragraph c of sec_1_367_b_-1 and paragraphs c and d of b -1 we rule as follows regarding steps i through vi above for federal_income_tax purposes the note is disregarded and the transactions described in steps i through vi are treated as if a foreign distributing had distributed the stock of foreign controlled and foreign controlled to parent distribution a b foreign distributing had distributed cash to parent distributing and foreign sub c parent had transferred the stock of foreign controlled and foreign controlled to sub in exchange for stock of sub and d parent had transferred the stock of sub to sub in exchange for stock of sub no gain_or_loss was recognized by and no amount was otherwise included in the income of parent on distribution a sec_355 no gain_or_loss was recognized by foreign distributing on distribution a sec_355 the holding_period of the foreign controlled stock and the foreign controlled stock received by parent includes the holding_period of the foreign distributing stock on which distribution a was made provided the foreign distributing stock was held as a capital_asset on the date of distribution a sec_1223 and b distribution a is a distribution to which b -10 c applies and the requirements of paragraphs d through j of b -10 must be satisfied if parent does not recognize any gain under sec_1248 on the contribution of foreign controlled stock and foreign controlled stock to the capital of sub the earnings_and_profits of each of foreign controlled and foreign controlled to the plr-110568-99 extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_corporation beginning after date and during the period that each of foreign controlled and foreign controlled was a controlled_foreign_corporation shall be attributable to such stock now held by sub sec_1_1248-1 country b transaction vii on date h a distributing transferred its b percent interest in foreign controlled the minority foreign controlled stock interest to sub b distributing distributed its a percent interest in foreign controlled stock to parent distribution b c parent transferred the foreign controlled stock to sub in a transaction intended to qualify under sec_351 d parent transferred the sub stock to sub in a transaction intended to qualify under sec_351 country b transaction representations the taxpayer has made the following representations concerning distribution b x no part of the consideration distributed by distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing y the five years of financial information submitted for distributing and foreign controlled represents the present operations of each corporation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted z distributing and foreign controlled each will continue the active_conduct of its business independently and with its separate employees aa distribution b was carried out to increase the amount of business y that sub conducts with customers other than parent distribution b was motivated in whole or substantial part by this corporate business_purpose bb parent has no plan or intention to sell exchange transfer by gift or plr-110568-99 otherwise dispose_of any stock in or securities of distributing and sub has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign controlled cc there is no plan or intention by either distributing or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 dd there is no plan or intention to liquidate either distributing or foreign controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation except in the ordinary course of business ee no intercorporate debt existed between distributing and foreign controlled at the time of distribution b and none will exist after distribution b ff except during a transition_period expected to last one year or less following distribution b payments made in all continuing transactions between distributing and foreign controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length gg distribution b is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or foreign controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or foreign controlled hh parent will treat its transfer of foreign controlled stock to sub as qualifying under sec_351 ii foreign controlled was a cfc under sec_957 at all times during the five- year period immediately preceding the date of distribution b and foreign controlled was a cfc immediately thereafter jj as to foreign controlled each of distributing and distributing was a united_states_shareholder under b -2 b on the date immediately preceding distribution b kk foreign controlled was not a pfic under sec_1297 on the date immediately preceding distribution b and foreign controlled was not a pfic immediately thereafter plr-110568-99 ll in connection with distribution b there were no transfers of property under sec_367 mm in connection with distribution b there were no transfers of intangible_property under sec_367 nn in connection with distribution b there were no transfers of property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b oo any royalty payments on licenses of intangible_property to foreign controlled following distribution b would be for fair_market_value consideration and on terms and conditions that are consistent with standards for sec_482 pp there were no entities involved in distribution b that were treated as disregarded entities for u s federal_income_tax purposes or were treated as hybrids or reverse hybrids for u s federal_income_tax and country b income_tax purposes country b transaction rulings based solely on the information submitted in the ruling_request and the representations set forth above and provided that parent satisfies the requirements of paragraph c of sec_1_367_b_-1 and paragraphs c and d of b -1 we rule as follows on distribution b no gain_or_loss was recognized by and no amount was otherwise included in the income of parent on distribution b sec_355 no gain_or_loss was recognized by distributing on distribution b sec_355 the basis of the foreign controlled stock in the hands of parent is the lesser_of the adjusted_basis of that stock in the hands of distributing or the substituted_basis allocated to the foreign controlled stock in accordance with sec_1_358-2 sec_1248 notice_87_64 c b the holding_period of the foreign controlled stock received by parent is the greater of the holding_period of the foreign controlled stock in the hands of distributing or the holding_period of distributing stock in the hands of parent sec_1248 notice sec_1248 does not apply to distribution b sec_1248 notice if parent does not recognize any gain under sec_1248 on the contribution of foreign controlled stock to the capital of sub the earnings_and_profits of foreign plr-110568-99 controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_corporation beginning after date and during the period foreign controlled was a controlled_foreign_corporation shall be attributable to such stock now held by sub sec_1_1248-1 country c transaction viii on date c sub was liquidated into distributing in a transaction intended to qualify under sec_332 and sec_337 ix on date i a distributing distributed the stock of foreign controlled and foreign controlled to parent distribution c b parent transferred the stock of foreign controlled and foreign controlled to sub in a transaction intended to qualify under sec_351 x on date h parent transferred the sub stock to sub in a transaction intended to qualify under sec_351 country c transaction representations the taxpayer has made the following representations concerning distribution c qq no part of the consideration distributed by distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing rr the five years of financial information submitted for distributing foreign controlled and foreign controlled represents the present operations of each corporation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted ss distributing foreign controlled and foreign controlled each will continue the active_conduct of its business independently and with its separate employees tt distribution c was carried out to increase the amount of business y that sub conducts with customers other than parent distribution c was motivated in whole or substantial part by this corporate business_purpose plr-110568-99 uu parent has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing and sub has no plan or intention to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of foreign controlled or foreign controlled vv there is no plan or intention by distributing foreign controlled or foreign controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 ww there is no plan or intention to liquidate distributing foreign controlled or foreign controlled to merge any such corporation with any other corporation or to sell or otherwise dispose_of any of the assets of any such corporation after the transaction except in the ordinary course of business xx no intercorporate debt existed between or among any of distributing foreign controlled and foreign controlled at the time of distribution c and none will exist after distribution c yy except during a transition_period expected to last one year or less following distribution c payments made in all continuing transactions between or among any of distributing foreign controlled and foreign controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length zz distribution c is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing foreign controlled or foreign controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing foreign controlled or foreign controlled aaa parent will treat its transfer of the foreign controlled stock and foreign controlled stock to sub as qualifying under sec_351 bbb each of foreign controlled and foreign controlled was a cfc under sec_957 at all times during the five-year period immediately preceding the date of distribution c and each of foreign controlled and foreign controlled was a cfc immediately thereafter ccc as to foreign controlled and foreign controlled distributing was a united_states_shareholder under b -2 b on the date immediately preceding distribution c plr-110568-99 ddd neither foreign controlled nor foreign controlled was a pfic under sec_1297 on the date immediately preceding distribution c and neither foreign controlled nor foreign controlled was a pfic immediately thereafter eee in connection with distribution c there were no transfers of property under sec_367 fff in connection with distribution c there were no transfers of intangible_property under sec_367 ggg in connection with distribution c there were no transfers of property to a foreign_partnership that would be subject_to the reporting requirements of sec_6038b hhh any royalty payments on licenses of intangible_property to foreign controlled or foreign controlled following distribution c would be for fair_market_value consideration and on terms and conditions that are consistent with standards for sec_482 iii there were no entities involved in distribution c that were treated as disregarded entities for u s federal_income_tax purposes or were treated as hybrids or reverse hybrids for u s federal_income_tax and country c income_tax purposes country c transaction rulings based solely on the information submitted in the ruling_request and the representations set forth above and provided that parent satisfies the requirements of paragraph c of sec_1_367_b_-1 and paragraphs c and d of b -1 we rule as follows on distribution c no gain_or_loss was recognized by and no amount was otherwise included in the income of parent on distribution c sec_355 no gain_or_loss was recognized by distributing on distribution c sec_355 the basis of the stock of each of foreign controlled and foreign controlled in the hands of parent is the lesser_of the adjusted_basis of the stock in the hands of distributing or the substituted_basis allocated to the stock in accordance with sec_1_358-2 sec_1248 notice the holding_period for the foreign controlled stock and the foreign controlled stock received by parent is the greater of the holding_period of the stock in the hands of distributing or the holding_period of the stock of distributing in the hands of parent sec_1248 notice plr-110568-99 sec_1248 does not apply to distribution c sec_1248 notice if parent does not recognize any gain under sec_1248 on the contributions of foreign controlled stock and foreign controlled stock to the capital of sub the earnings_and_profits of each of foreign controlled and foreign controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of such foreign_corporation beginning after date and during the periods that each of foreign controlled and foreign controlled was a controlled_foreign_corporation shall be attributable to such stock now held by sub sec_1_1248-1 caveats we express no opinion on the tax treatment of the transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or resulting from the transactions that are not specifically covered in the above rulings in particular we express no opinion regarding a whether the transfer by parent of sub stock to sub described above in ruling d and steps vi vii d and x qualified under sec_351 b whether the transfer by parent of foreign controlled stock and foreign controlled stock to sub described above in ruling c and step iv qualified under sec_351 c the tax treatment of payments made between parties during the transition periods described above in representations j ff and yy d whether the liquidation of sub into distributing described above in steps i and viii qualified under sec_332 and sec_337 e whether the transfer by parent of foreign controlled stock to sub described above in step vii c qualified under sec_351 f the tax treatment of the deemed_distribution by distributing to parent and subsequent deemed transfers by parent and sub respectively of the minority foreign controlled stock interest described above in step vii a g whether the transfer by parent of foreign controlled and foreign controlled stock to sub described above in step ix b qualified under sec_351 h the applicability of any transfer_pricing issues under sec_482 in connection with the continuing transactions or other transactions contemplated in the ruling plr-110568-99 request i the tax treatment of distributing 3’s deemed_distribution of its b ownership of foreign controlled stock to parent under sec_1248 or sec_1248 j whether the amount distributed by foreign distributing to foreign sub as described above in step v should be treated as subpart_f_income and k whether any or all of the above-referenced foreign_corporations are pfics within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are pfics no opinion is expressed on the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code procedural statements this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in these transactions should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions covered by this letter are consummated in accordance with the power_of_attorney on file in this office the taxpayer and one other authorized representative each will receive a copy of this letter sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
